By the Court.

Lumpkin, J.,
delivering the opinion.
This is a suit brought by the plaintiff in error against the Atlanta and West Point Railroad Company for the breach of a contract. The action was instituted in Troup county, through which the Road runs. Atlanta, in Fulton county, is the place of business of the corporation. There was a plea filed to the jurisdiction of the Court, and a demurrer put in to the plea, which was overruled by the Court; that is, the Court held that Fulton county, and not Troup, was the proper place for bringing the suit.
The action is brought under the Act of 1856, and not the Act of 1854. It is by common law process as prescribed by the Act of 1856, and not by notice, as required by the Act of 1854. Now, the Act of 1856 does not extend to suits brought for violation of contracts, but only for certain injuries therein specified. Indeed, it is somewhat doubtful whether the Act of 1854 gives the right to sue upon con*137tracts, notwithstanding the generality of its terms. If it does, the body of the Act is lucider than its title; for the title does not extend to such cases.
Perhaps under the head statutes of the last legislature, the case might be reversed in Troup county. This Act did not operate upon a decision already made.